339 S.W.3d 619 (2011)
DELONG'S INC., Appellant,
v.
Christopher ESTES, Assessor, Cole County, Missouri, Respondent.
No. WD 72666.
Missouri Court of Appeals, Western District.
April 19, 2011.
James W. Gallaher, III, for Appellant.
John A. Ruth, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Delong's Inc. appeals from a decision issued by the Missouri State Tax Commission *620 ("the Commission") determining the fair market value and corresponding assessed valuation of a piece of real property located at 301 Dix Road in Jefferson City, Missouri. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).